Title: To Alexander Hamilton from Samuel Bayard, 23 April 1794
From: Bayard, Samuel
To: Hamilton, Alexander



Newyork. 23. April 1794.
Dear Sir

As you had the goodness to mention me favourably to Mr Jay, as a Secretary in the mission, at present contemplated to the Court of St. James’s, I am induc’d to solicit the completion of what you have commenc’d. After what pass’d between you & myself & after the nominations of Mr J. I had an opportunity of fully conversing with him on the subject you had introduc’d to his attention. He said “he confess’d the matter had struck him agreeably, but that nothing could at present be said positively—that we must first see the appointment made, & ascertain the provision for such an object, which the President might allow.” Other things passed, from all which there seem’d to be no doubt but Mr J then proposed me as the companion of his voyage. The delay however of the appointment, afforded him an opportunity of revolving the matter more, & of looking round for the most suitable character—for the one who could best advance the public interest in the important business which calls him to G. Britain. Such a character he apprehended, could be found in that of Mr John Trumbull of Connecticut. His brother the late Speaker of the H. of R. of the US. was consulted & requested to write to Mr T. on the subject. I was charged with the conveyance of the letter & had the pleasure of finding him at this place on his way to Philada. for the purpose of requesting a passage in the vessell that conveys Mr Jay to Europe. He says his business abroad is in a very critical situation & requires his immediate attention. Mr J’s preference of him, as explain’d to me arose simply from Mr Trumbulls acquaintance with charaters & things in London—his particular intimacy with Mr West, & his connections with other people of note. I have conversed the matter over fully with Mr T. & three difficulties occurred to him, which he says he will candidly state, to Mr. J.—first he doubts whether his education & pursuits in life qualify him fully for the place offer’d—again—that his business is so situated that he apprehends he will sustain more loss by an entire devotion of his time to the public business, (which is a previous term with Mr J.) than will be compensated by the allowance made by law to a Secretary—& finally he thinks it probable he might render the public more service unconnected with Mr J. than by residing in his family. For when it becomes generally understood that he is officially connected with the American Envoy, Mr West & his other friends will be extreemly cautious of what they say in his hearing from a persuasion, of its being immediately communicated to Mr J. In the pursuit of his professi⟨on⟩ he could excite no distrust, & at proper times & places could furnish Mr J. with the results of his observations, & of facts collected from his acquai⟨ntances.⟩
If this matter has impressed you ⟨as favorably as⟩ it has done Mr T. & myself—will y⟨ou be so good⟩ as to discuss it with Mr. J.—& if the re⟨sult⟩ be, a resolution, to use the services both ⟨of Mr T.⟩ & myself I cannot disguise that it will confer pleasure & obligation on myself & friends.
My views in the business are far from being confin⟨ed⟩ to self. I promise myself the gratification of adding ⟨to the⟩ American⟨n⟩ stock of information, some new European matter & of exhibiting to Europeans, some light in regard to the State of the American people whose system of government your talents & cautions have so eminently contributed to rear & establish.
I have the honor to be   Dear Sir   with sentiments of sincerest respect & esteem   Your obedt. humble servt.

Sam Bayard

